DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-31 are at issue and present for examination.  
Election/Restriction
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7, 10-16, 25-27, drawn to composition comprising an E. coli tryptophanyl-tRNA synthetase; CPC: C12N 9/93.
	II.	Claims 17-24, to a method of producing a protein with a tryptophan analog; CPC: C12P 21/00.
Claims 30, to a method of producing orthogonal aminoacyl synthetase-tRNA pairs; CPC: C12N 9/93.
Claims 8-9, drawn to an E. coli tryptophanyl tRNA; CPC: C12N 9/93.
Claims 28, 29, 31, drawn to an genetically engineered E. coli strain; CPC: C12N 9/93.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another the composition comprising an E. coli tryptophanyl-tRNA synthetase can be used to prepare antibodies against or inhibitors of an E. coli tryptophanyl-tRNA synthetase.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of the different methods each comprise different method steps and produce different results.
Inventions IV, V and I are directed to related but distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are of a materially different design, the tRNA of Group IV, the bacterial cell of Group V and the tRNA synthetase are each made up of materially different components. The tRNA of Group IV is made up of nucleic acids and the tRNA synthetase of Group I is made up of amino acids and the bacterial cell is a combination of protein, nucleic acids, carbohydrates, lipids and water.  The tRNA, the bacterial cell and tRNA synthetase each have different mode of operation, function and effect and they do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
VI and V and Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the tRNA of Group IV, the bacterial cell of Group V are not made by or used in the method of Groups II and III.
	Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the literature and sequence searches required for each of the Groups are not required for another of the Groups, restriction for examination purposes as indicated is proper.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election:
This application contains claims directed to the following patentably distinct species:
Species Group 1: 	Each of analogs listed in claim 2 are a distinct species.

Species Group 2: 	Each of SEQ ID NO:1 and SEQ ID NO:3 listed in claim 13 is a distinct species.
		
Species Group 3: 	Each of E. coli strains ATMW1 and BL21(DE3) listed in claim 16 is a distinct species.

Applicants are required to elect a single species from each of Species Groups 1, 2 and 3.

The species are independent or distinct because each species is directed to a different structural molecule or organism, which require separate independent and distinct searches of different databases. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the different species represent different enzymes and molecules which require independent and distinct searches of different databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
4/15/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652